Citation Nr: 1630879	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-28 346	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1970, to include service in Vietnam.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO awarded an increased 30 percent rating, but no higher, effective from August 20, 2008 (the receipt date of the claim for increase).   The Veteran timely appealed.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in December 2013 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether, throughout the pendency of the claim service-connected PTSD have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not more nearly approximated total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the AOJ's September 2008 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claim, which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim as well as the criteria for establishing a disability rating, and an effective date of award.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and statements from the Veteran.

In the December 2013 remand, the Board directed the AOJ to obtain outstanding relevant treatment records from the Pensacola Vet Center.  The AOJ requested such records from the Vet Center.  In a May 2014 letter, the Vet Center responded that a release authorization from the Veteran was necessary and that an effort to obtain authorization was unsuccessful.  The AOJ sent the Veteran the necessary release form in the same month.  However, the Veteran did not respond and the correspondence was not returned as undeliverable.  Notably, the Veteran subsequently sent correspondence with the same address listed on the previous VA letter.  The Veteran was notified of the actions taken to obtain the medical records and that the Veteran had not provided the necessary authorization for release in the July 2014 SSOC.  The Veteran's representative acknowledged such, but nonetheless, requested final review and disposition by the Board.  

To date, the Veteran did not provide VA with the necessary authorization for release of such medical records to the VA.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and as the Veteran has not responded to the numerous VA letters and the Veteran's representative acknowledged such, the Board finds that no further assistance in this regard is warranted and that the terms of the Board's December 2013 remand have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran was also afforded VA examinations in connection with the matter decided herein, and as requested by the Board.  For the reasons indicated in the discussion below, the examination reports, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate the Veteran's claim decided herein.  Thus, VA has fulfilled its duty to assist the Veteran in this regard and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

In this case, the Board finds that a rating of 70 percent, but no higher, is warranted throughout the claim period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  

A January 2008 letter from the Vet Center provided that the Veteran exhibited symptoms of poor social interaction, hyperarousal, nightmares, intrusive thoughts and avoidance of all references to trauma experience.  It indicated that the Veteran has virtually no social interactions outside of his immediate family and co-workers.  It also noted that there had been no improvement in his pattern of sleep and that he experienced disturbing dreams on a weekly basis, frequent traumatic events by way of intrusive thoughts brought on by social and environmental triggers.  As a result, the Veteran secluded or insulated himself from any stimuli that might evoke traumatic thoughts and feelings.  The counselor further indicated that the Veteran had demonstrated increased irritability in recent months, which escalated to the degree of conflict on the job with co-workers and supervisors and that he had been directed to take time off of work because of his attitude and demeanor towards others. 

April 2007 and May 2007 records from the Vet Center reflect that the Veteran exhibited irritability, anxiety, and stress due to work and family issues.  Subsequent 2007 and 2008 records indicated that he was doing better.  He began talking to his wife more, as well as building friendships, managing his stressors better, and in better control of his anger.  In a July 2007 record, the Veteran described some anxiety being around a lot of people especially around fireworks.  

On VA examination in September 2008, the Veteran described his marriage as going "downhill" with his wife threatening to leave him and that he did not see his children or siblings often.  He also indicated that he did not have many friends as he did not trust others.  He also described feeling very depressed, which caused him to drink alcohol.  He described sleep problems and occasional nightmares.  The Veteran indicated that he was employed full-time as an electrician and that he lost two weeks of work in the last twelve months as a result of symptoms from his PTSD. 

The PTSD symptoms indicated by the VA examiner for VA rating purposes included nightmares, intrusive thoughts, external or internal reminders, flashbacks, estrangement, affective restriction, difficulty remembering important aspects of trauma, irritability, hypervigilance, and sleep problems.  Mental status testing indicated that the Veteran's endorsement of symptoms was consistent with moderate to severe.  The Veteran was described as neatly groomed with normal mental examination.  No suicidal or homicidal ideations were noted.  The examiner found that the Veteran's validity measure was extremely high suggestive of suspected symptoms of feigning or exaggerating.  The VA examiner concluded that the Veteran's endorsement of symptoms was unknown and that this subjective report did not represent his true psychiatric state.  The examiner concluded that the Veteran's category of social and occupational impairment remained unchanged from mild to moderate symptoms, due to the questionable validity of the Veteran's subjective report regarding his social and occupational impairment.  A GAF score of 65 was assigned. 

An October 2008 VA treatment record reflects that the Veteran complained of nightmares and mood swings.  The medication dosage for his PTSD was increased due to mood.  Mental status examination was normal.  He was described as pleasant with appropriate affect and no suicidal or homicidal ideations.  A GAF score of 56 was assigned. 
July 2008 to June 2009 treatment records from the Vet Center indicate that the Veteran had poor anger management skills and that he had conflict with his supervisor and coworkers.  The Veteran further indicated that the company was downsizing and that he would be laid off, but the Veteran expressed that he thought it was due to his anger issues.  

In a June 2009 VA treatment record, the Veteran indicated that his symptoms had worsened.  Specifically, he indicated that he was depressed and did not socialize with others.  He indicated that he had suicidal thoughts, but that he had no intention to hurt himself.  The Veteran indicated that he had ongoing bad dreams, sleep issues, and that sometimes he heard voices.  The Veteran had a normal mental status examination.  He was described as pleasant and neatly groomed.  His thoughts were organized and well-directed.  A GAF score of 56 was assigned.   

In a July 2010 letter, the Veteran indicated that the September 2008 VA examination was inaccurate.  Specifically, he contends that the VA examiner incorrectly described him as neatly groomed, as him and his wife had a disagreement regarding his appearance on the day of the examination.  Further, he explained that he told the VA examiner about his suicidal ideations, but the examiner made no mention of it.  The Veteran further elaborated that his PTSD symptoms have caused serious strains between him and his wife and that his wife had left him multiple times, but returned as she worried about him being alone.

VA treatment records from November 2010 to December 2012 reflect complaints of insomnia, nightmares, irritability, mood swings, relationship problems, and anxiety.  The Veteran was pleasant, neatly groomed, and memory and mental examinations were normal.  He denied suicidal or homicidal ideations.  He indicated that he worked as a part-time janitor.  GAF scores from 53 to 55 were assigned.  

February 2013 VA treatment records reflect that the Veteran's mood and depression had improved and his conversation was futuristic in nature.  His nightmares had also diminished.  He indicated that he thought about suicide many years ago, but that he never actually made a gesture or attempt, as he loved his family too much.  A GAF Score of 56 was assigned.  
August 2013 to April 2014 VA treatment record reflects that the Veteran indicated that he was no longer depressed and that he was doing pretty well.  The Veteran denied suicidal and homicidal ideations.  He had less frequent nightmares with improved sleep.  Mental status examinations were normal and GAF scores of 55 was assigned. 

The Veteran underwent an additional VA examination in June 2014.  The Veteran indicated that he remained married to his wife of 42 years.  He described his relationship with his wife as strained.  He stated that he "very seldom" sees his children, but sometimes talks to them on the phone.  The Veteran reported that he enjoys gardening and working around the house.  He has no close friends.  He has worked part-time for the past four and a half years in maintenance.  He described ongoing nightmares, depression, and trouble getting along with others.  

The PTSD symptoms indicated by the VA examiner for VA rating purposes were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood.  The examiner indicated that the Veteran was casually dressed with good grooming and hygiene.  Speech was spontaneous, normal, and easily understood. He did not appear unusually anxious.  Affect was mildly constricted.  He interacted in a polite, pleasant manner.  There were no signs of psychosis or unusual behavior.

The examiner concluded that the Veteran's symptoms were consistent with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner further opined that the Veteran's symptoms had not changed since the September 2008 VA examination.  The examiner noted that the Veteran would have difficulty working in an environment which required frequent, prolonged social interaction due to his tendency to socially isolate himself.  

The Board finds that a rating of 70 percent, but no higher, is warranted throughout the claims period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Here, the Veteran has consistently reported an inability in maintaining effective relationships.  Although he remains married to his wife, he described having serious marital problems due to his symptoms of unprovoked irritability and that his wife has left him numerous times.  He also indicated that he seldom saw his children.  He further indicated that he has no other friends outside of his family and coworkers.  Regarding the occupational impact from the Veteran's PTSD symptoms, the Veteran has exhibited difficulty in adapting to stressful circumstances in work-like settings, as he had difficulty with his supervisor and coworkers.  Although the Veteran has had times where his mood improved, the weight of the evidence reflects that such improvement was limited and he constantly relied on medication for symptom management, as the Veteran received increased dosages of medication to improve his symptoms.  

The Board notes that the September 2008 VA examiner concluded that the Veteran's self-report of symptoms was questionable, however, as reported in the examination and in contemporaneous VA treatment records, the Veteran struggled with mood swings and irritability, further negatively impacting his social relationships and work capacity.  Specifically, as noted above, the Veteran indicated that he was having serious marital issues and conflict with his supervisor and coworkers in which his supervisor required him to take off from work.  Moreover, the Veteran indicated that he had suicidal ideations and exhibited bouts of depression that impact his family relationships, work, and mood.  In that regard, the June 2014 VA examiner noted that the Veteran would have difficulty working in conditions requiring social interaction due to the Veteran's tendency to isolate himself from others.  The Veteran also heard voices as reflected in the June 2009 VA treatment record. 

Although the June 2014 VA examiner concluded that the Veteran's occupational and social impairment due to mild or transient symptoms is consistent with a 10 percent rating, the VA examiner did not address the evidence discussed above in reaching her conclusion.  Thus, the Board assigns little probative value to this opinion.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).   In any event, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Similarly, GAF scores alone are not dispositive.  Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, while probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability"); Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  Here, although the GAF scores of 53 to 65 represent mild to moderate symptoms, the Veteran's consistent and credible reports regarding his suicidal ideations and inability to maintain social and work relationships and  inability to make friends outside of family and work are more consistent with the severe symptoms listed in the criteria for a 70 percent rating.

The evidence is thus approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 70 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating and the evidence is not approximately evenly balanced on this point.  Here, the Veteran continues to work part-time and has not demonstrated that he has ever had any period of total social or occupational impairment due to PTSD symptoms. Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DCs 9434-9411.  The Veteran has been sufficiently stable for outpatient treatment.  He has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative and pleasant attitude and was able to effectively communicate with treating clinicians.  While the evidence reflects that the Veteran has demonstrated an inability to maintain some interpersonal relationships and difficulty in maintaining family relationships, specifically with his children and siblings, he remains married and is able to participate in some activities outside of his home.  Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 

For the foregoing reasons, the symptoms and overall impairment caused by the Veteran's PTSD do not more nearly approximate the criteria for a 100 percent rating.  As the preponderance of the evidence is against a 100 percent rating, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include mood disturbances, anxiety, sleep disturbances, among other psychiatric symptoms.  All of those symptoms are contemplated by the general rating formula for mental disorders, which includes both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 
	
Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence or argument that the Veteran has been rendered unemployable solely due to his PTSD.  Although the Veteran indicated that he lost his job in May 2009 VA treatment records, he also indicated that it was due to general lay-offs, despite his suspicion that he thought that it was due to his anger issues.  Moreover, in the June 2014 VA examination, the Veteran indicated that he worked part-time for the past four and half years.  Hence, the matter of the Veteran's entitlement to a TDIU due to PTSD need not be addressed further in conjunction with the current claim for increase.


ORDER

A rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


